12/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0173



                                  No. DA 20-0173

STATE OF MONTANA,

              Plaintiff and Appellee,

      v.

JOSEPH PAUL DEWISE,

              Defendant and Appellant.


                                        ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including February 2, 2022, within which to prepare, serve, and file the State’s

response.




TKP                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December 27 2021